Citation Nr: 9919936	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mental disorder, to 
include major depression.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated June 1997, whereby the 
veteran's claims identified on the first page of the decision 
were denied by the San Juan, Puerto Rico, Regional Office 
(RO) of the United States Department of Veterans Affairs.


REMAND

As a preliminary matter, the Board notes that as some of the 
evidence was in Spanish and not English, the pertinent 
documents have been translated into English.  However, after 
a careful review of the veteran's claims folder, the Board 
finds that there is what appears to be numerous pieces of 
relevant evidence that are largely illegible in both Spanish 
and English.  Although the Board regrets the delay, a fair 
determination of the veteran's claims cannot be made with 
evidence in this condition.  

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he or his representative may furnish any 
additional evidence, to include but not 
limited to, private medical records, in 
support of his claim.

2.  The RO should undertake a review of 
the veteran's claims folder, and after 
noting the evidence that was determined 
to be illegible subsequent to 
translation, it should request that the 
psychiatrist or psychologists who wrote 
the records to provide typewritten 
versions which will then be associated 
with the veteran's claims folder.  This 
evidence should be in English in order to 
avoid unnecessary delay once the 
veteran's claim is returned to the Board.  

3.  Following completion of the above, 
the RO should review this evidence and 
ensure that all of the development action 
requested above has been conducted and 
completed in full, as mandated by the 
Court in Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence and 
compliance with due process requirements. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

